                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 ROGER ERVIN,

     Plaintiff,

     v.                                                     Civil Action No.: ELH-19-1666

 CORIZON HEALTH,
 ASST. DIR. WILLIAM BEEMAN,
 HOLLY PIERCE, CRNP,
 MATTHEW CARPENTER, P.A.,
 WARDEN FRANK B. BISHOP, JR.,
 ASST. WARDEN JEFF NINES,

     Defendants.



                                          MEMORANDUM

          Roger Ervin, the self-represented plaintiff, is a State prisoner at the North Brach

correctional Institution (“NBCI”) and a frequent litigator in this Court. He filed suit on June 5,

2019 (ECF 1) pursuant to 42 U.S.C. § 1983 against Corizon Health Service; Assistant Director

William Beeman; Holly Pierce, R.N.; Matthew Carpenter, P.A.; Warden Frank Bishop, Jr.; and

Assistant Warden Jeff Nines. In general, he complains about his medical care with respect to his

glaucoma and other health issues.

          In response to the suit, I issued a show cause order to the State (ECF 8), requiring the State

to address Mr. Ervin’s allegations. The State responded on September 9, 2019 (ECF 10), with

exhibits.

          On September 23, 2019, I denied plaintiff’s request for injunctive relief and directed

plaintiff to show cause why his Complaint against defendants (collectively, “Medical Defendants”)

should not be dismissed. ECF 13 (Memorandum); ECF 14 (Order).
       In response, Mr. Ervin filed a “Status Report And Declaration” (ECF 21); a motion for

order to show cause (ECF 22); a Status Report (ECF 26); and a motion to appoint counsel, status

report, Declaration, and for an injunction (ECF 27).1 Mr. Ervin claims that his complaints of

chronic pain are not being addressed; he has been denied medication in retaliation for filing

administrative remedy procedure complaints; and the medical records filed in response to my order

to show cause contain false information. In short, Mr. Ervin wants to pursue his claims against

the Medical Defendants. Therefore, service of the Complaint is directed in the separate Order that

follows.

       In his motion to show cause (ECF 22), Mr. Ervin asserts that defendants did not comply

with my Order to show cause why injunctive relief should not be granted because it included a

Declaration under oath from Dr. Getachew, who “is not on Mr. Ervin’s complaint,” and Corizon

did not defend the claims against it. Id. at 1. He asks this court to “make the Defendants comply

to the Orders that include having the surgery done by an outside specialist so that I may not loss

[sic] all of my sight.” Id. at 5. He also seeks a transfer to another prison where his impaired

eyesight can be accommodated, and removal from the Mental Health Tier where he states he is at

risk of being harmed by another inmate with mental health issues. Id.

       The court is satisfied that the response to the order to show cause complied with the

requirements set forth in the Order. Mr. Ervin is reminded that the Order to show cause was issued

prior to service of the suit on any of the named defendants; therefore, a response from each named

defendant was not required at that time. Rather, the issue before the court was whether there was




       1
         Mr. Ervin has also filed a Notice of Appeal (ECF 23) challenging this court’s denial of
his request for injunctive relief. His interlocutory appeal is now pending before the Fourth Circuit
Court of Appeals.

                                                 2
a basis for ordering preliminary injunctive relief. The record before me supported the limited relief

ordered; the motion to show cause shall be denied.

       In his motion to appoint counsel (ECF 27) Mr. Ervin states that he is “functionally literate

with only a[n] 8th grade education” and that he is no longer asking other inmates to assist him. Id.

at 1. The remaining two pages of the motion reiterated his assertions that prison medical staff are

not complying with medical orders issued by physicians at Johns Hopkins Wilmer Eye Institute,

where he was seen on October 9, 2019 (id.); he is suffering with pain due to an infection in his eye

but Pierce and Beeman refuse to provide him with pain medication (id. at 1-2); and medical staff

will not provide him with a wheelchair (id. at 3). He asks this court to issue an order directing

“NBCI’s medical department to restore all nerve medication as it was before the surgery 2017;”

Mr. Ervin’s transfer to a facility closer to Johns Hopkins; providing Mr. Ervin with a wheelchair;

requiring that all medical examinations take place behind a closed door without the presence of

correctional officers; prohibiting Ms. Pierce and Mr. Beeman from treating Mr. Ervin; requiring

reasonable accommodation for Mr. Ervin’s disability; and “any other relief deemed just and

equitable.” Id. at 2-3.

       A federal district court judge=s power to appoint counsel under 28 U.S.C. ' 1915(e)(1) is a

discretionary one, and may be considered where an indigent claimant presents exceptional

circumstances. See Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975); see also Branch v. Cole,

686 F.2d 264, 266 (5th Cir. 1982). This court is obliged to construe liberally the pleadings of a

self-represented litigant. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404

U.S. 519, 520-21 (1972); Fed. R. Civ. P. 8(f). Review of the record in this case reveals that Mr.

Ervin clearly possesses the ability either to draft his own legal pleadings or secure assistance in

doing so. Should he need additional time to file a responsive pleading, Mr. Ervin may file a motion



                                                 3
for extension of time. Having found no exceptional circumstances warranting appointment of

counsel, the motion shall be denied, without prejudice.

        With regard to Mr. Ervin’s repeated requests for injunctive relief, the basis of which has

already been addressed by this court, his requests are denied, without prejudice. Mr. Ervin is

reminded that this court cannot intervene on his behalf each time a disagreement arises regarding

his medical care or his housing assignments. To the extent ordered medications have not been

delivered, he feels unsafe in his current housing assignment, or he is experiencing the same pain

he has described as an ongoing issue, those allegations have been raised in the complaint and will

be addressed by all defendants after service has been effectuated. At this time, and in light of the

evidence before me, as stated in my Memorandum of September 23, 2019 (ECF 13), the request

for injunctive relief is denied.

        A separate Order follows.




October 25, 2019                                            /s/
Date                                                 Ellen L. Hollander
                                                     United States District Judge




                                                 4
